Pee Ctjeiam,
When a record is brought before us upon certiorari, the scope of our inquiry is to determine by an inspection of the record, whether the power of the court has been exceeded or whether there has been an abuse of discretion. The corporation chartered is not here complaining of the restrictions imposed. But waiving the question of the right of the appellants to be heard, it is evident, as stated in the opinion of the learned judges of the common pleas, that the petitioners for a charter were granted what they asked for.
The order is affirmed at the cost of the appellants.